UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                        04/30/2021


NATIONAL SPORTING GOODS, CORP.,

                                            Plaintiff,                   19-CV-5533 (JGK)(SN)

                          -against-                                              ORDER

ETG CAPITAL LLC, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        As stated on the record during the April 30, 2021 discovery conference, Defendants

should produce all responsive documents no later than May 14, 2021.

        In addition, Plaintiff raised the issues discussed at today’s conference in an April 26,

2021 letter that was filed in redacted form and under seal pursuant to the Stipulated

Confidentiality Agreement and Protective Order. See ECF Nos. 46, 55. The Protective Order

directs a party filing a document with Confidential Discovery Material, as defined by that Order,

to “file a redacted copy of the Confidential Court Submission via the Electronic Case Filing

System,” and “file an unredacted copy of the Confidential Court Submission under seal with the

Clerk of this Court.” ECF No. 46.

        Plaintiff has not complied with the procedures in the Protective Order. Before refiling,

the parties are ORDERED to meet and confer to discuss whether the letter or its attachments

must be filed in a redacted version. If the parties believe redaction is necessary, Plaintiff is

directed to refile the redacted copy of the April 26, 2021 letter and its corresponding attachments
on the public docket, and shall file an unredacted copy of the April 26, 2021 letter and its

attachments on the docket with the applicable viewing restrictions.

SO ORDERED.




DATED:         April 30, 2021
               New York, New York




                                                 2
